*918
ORDER

PER CURIAM.
R.P. (“Appellant”) appeals from the trial court’s judgment granting a full order of protection to C.M.J. (“Respondent”) pursuant to Section 455.040, RSMo Cum.Supp. (2012). Appellant alleges that the trial court erred in granting the full order of protection because there was insufficient evidence to support a finding of stalking. Specifically, Appellant asserts that Respondent did not meet her burden of proving that she was in fear of physical harm from Appellant or that such fear would be reasonable under the circumstances.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b).